On April 9,1996, the Court found the defendant guilty of: Count 1: Driving Under the Influence of Alcohol, Fourth or Subsequent Offense, a Felony, in violation of Section 61-8-401, MCA. Count 2. Habitual Traffic Offender Operating a Motor Vehicle, a Misdemeanor, in violation of Section 61-11-213, MCA. Count 3. Failure to Show Proof of Required Liability Insurance, a Misdemeanor, in violation of Section 61-6-301(4), 2. For the offense of Driving Under the Influence of Alcohol, Fourth or Subsequent Offense, a Felony, the defendant shall be committed to the Department of Corrections for a period of eight (8) years with recommendations as stated in the April 9, 1996 judgment. The defendant shall receive credit for eighty-nine (89) days previously served at the Gallatin County Detention Center from November 9, 1995, through November 17, 1995, and from December 18, 1995, through March 7, 1996, and shall receive credit at the Gallatin County Detention Center after March 7, 1996, until his transportation to the Department of Corrections by the Gallatin County Sheriff.
On August 23, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed without prejudice.
Done in open Court this 23rd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Alternate Member, Hon. Robert Boyd